986 F.2d 1412
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Charles Davis BURRELL, Petitioner.
No. 92-8113.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 26, 1993

On Petition for Writ of Mandamus.
Charles Davis Burrell, Petitioner Pro Se.
PETITION DENIED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles Davis Burrell filed a petition for a writ of mandamus.  He requests that this Court intervene and grant him possession of a commercial truck which is a subject of dispute in his bankruptcy case.  We deny his petition for a writ of mandamus and dismiss this action.


2
Mandamus relief cannot be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).  Furthermore, mandamus relief is only available when there are no other means by which the relief sought could be granted.   In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).  Burrell has an alternative remedy under the circumstances he alleges.  He may appeal the decision of the bankruptcy court to the district court.  See 28 U.S.C.A.s 158(a) (West Supp. 1992).  If Burrell is aggrieved by the district court's disposition of his appeal from the bankruptcy court, his recourse is to appeal again to this Court, once final orders have been entered by both the district and bankruptcy courts.   See In re Looney, 823 F.2d 788, 790 n.3 (4th Cir.), cert. denied, 484 U.S. 977 (1987).  Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

PETITION DENIED


*
 We deny Burrell's motion for expedited treatment